DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the specification and drawings do not include any reference numerals to identify and reference the elements of the invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the specification and drawings do not include any reference numerals to identify and reference the elements of the invention.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castelli (US 2016/0276924).
In regard to Claim 1:
	Castelli discloses, in Figure 4, a circuit, comprising: 
a plurality of sub-circuits (3) connected in parallel between an input (Vin) and an output (Vout) of the circuit, wherein each sub-circuit comprises: 
a primary inductor (10); 
an auxiliary inductor (15) inductively coupled to the primary inductor (10); 
first circuitry (6) coupled to the primary inductor (10), wherein the first circuitry (6) is configured to introduce an oscillating first voltage (Vin) across the primary inductor (10); and 
second circuitry (17, 18) coupled to the auxiliary inductor (15), wherein the second circuitry (17, 18) is configured to introduce an oscillating second voltage (Vzcd1, Vzcd2) across the auxiliary inductor (15), 

In regard to Claim 2:
	Castelli discloses, in Figure 4, the circuit of claim 1, wherein the first voltage and the second voltage oscillate with a common period (Paragraph 0070).
In regard to Claim 8:
	Castelli discloses, in Figure 4, a circuit, comprising: 
a plurality of sub-circuits (3), wherein each sub-circuit comprises: 
a primary inductor (10); 
an auxiliary inductor (15) inductively coupled to the first inductor (10); 
first circuitry (6) coupled to the primary inductor (10), wherein the first circuitry (6) is configured to introduce an oscillating first voltage (Vin) across the primary inductor (10); and 
second circuitry (17, 18) coupled to the auxiliary inductor (15), wherein the second circuitry (17, 18) is configured to introduce an oscillating second voltage (Vzcd1, Vzcd2) across the auxiliary inductor (15), 
wherein amplitudes of the second voltages are selected to reduce a difference between effective inductances of the primary inductors (Paragraphs 0069-0070).
In regard to Claim 9:
	Castelli discloses, in Figure 4, the circuit of claim 8, wherein the first voltage and the second voltage oscillate with a common period (Paragraph 0070).
In regard to Claim 15:
	Castelli discloses, in Figure 4, a programmable load circuit, comprising: 
a plurality of sub-circuits (3) connected in parallel between an input (Vin) and an output (Vout) of the programmable load circuit, wherein each sub-circuit comprises: 

an auxiliary inductor (15) inductively coupled to the primary inductor (10); 
a load circuit (16b); 
first circuitry (6) coupled to the primary inductor (10), wherein the first circuitry (6) is configured to introduce an oscillating first voltage (Vin) across the primary inductor (10); 
second circuitry (17, 18) coupled to the auxiliary inductor (15), wherein the second circuitry (17, 18) is configured to introduce an oscillating second voltage (Vzcd1, Vzcd2) across the auxiliary inductor (15), 
wherein amplitudes of the second voltages are selected to reduce a difference between effective inductances of the primary inductors wherein the oscillating first voltages of the plurality of sub-circuits are out of phase with each other by a predetermined amount (Paragraphs 0058-0059), and wherein the predetermined amount is operable to reduce a variance over time in a summation of currents passing through the plurality of sub-circuits (Paragraphs 0060-0062).
In regard to Claim 19:
	Castelli discloses, in Figure 4, the programmable load circuit of claim 15, wherein the first oscillating voltages and the second oscillating voltages oscillate with a common period (Paragraph 0070).
Allowable Subject Matter
Claims 3-7, 10-14, 16-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pahlevaninzhad et al. (US 2017/0070163), Sui et al. (US 2009/0230929), Bridge et al. (US 2009/0267658), and Zhou et al. (US 9,455,646) all disclose variations of primary and auxillary inductors that have two oscillating voltages across the inductors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W POOS/Primary Examiner, Art Unit 2896